Citation Nr: 0218643	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
September 1945; he died on July [redacted], 2000.  The appellant is 
his surviving spouse.

This matter arises from an October 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, 
Kansas, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran died on July [redacted], 2000; the death 
certificate indicates that the immediate cause of death is 
unknown, but that other significant conditions 
contributing to death include diabetes mellitus, 
congestive heart failure, and recent pseudomembranous 
colitis.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a shell fragment wound of 
the right elbow, evaluated as 30 percent disabling; and 
varicose veins of the left thigh and leg, also evaluated 
as 30 percent disabling.  The veteran's combined 
disability evaluation was 50 percent.

4.  Treatment for an infection of the veteran's service-
connected right elbow disability contributed substantially 
and materially to his demise.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.310, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.. Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the 

VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (2002); see also Dyment 
v. Principi, 287 F.3d 1377 (2002).  In reaching this 
determination, the Federal Circuit appears to reason that 
the VCAA may not apply to claims or appeals pending on the 
date of enactment of the VCAA.  However, the Federal 
Circuit stated that it was not reaching that question.  
The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of enactment.  Further, the 
regulations issued to implement the VCAA are to be 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the appellant of 
evidence and information necessary to substantiate her 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant was issued a statement of 
the case that informed her of the evidence used in 
conjunction with her claim, the pertinent laws and 
regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, she was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  She also was given an opportunity 
to submit additional evidence in support of her claim.  As 
such, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed with 
respect to the issue on appeal.  Moreover, in view of the 
decision that follows, any necessity for further 
compliance with the VCAA is moot.


II.  Service Connection for the Cause of the Veteran's 
Death

The appellant contends that the veteran's death was the 
result of a service-connected disability.  More 
specifically, she asserts that treatment for one of the 
veteran's service-connected disabilities, i.e., residuals 
of a shell fragment wound of the right elbow hastened his 
demise.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated during 
military service.  See 38 U.S.C.A. § 1110.  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  A service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with some other conditions, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially, 
that it combined to cause death, or that it aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown 
that there is a causal connection.  Id.  Medical evidence 
is required to establish a causal connection between 
military service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

During his lifetime, the veteran had been granted service 
connection for residuals of a shell fragment wound to 
Muscle Group VI of the right arm, evaluated as 

30 percent disabling.  The veteran's death certificate 
indicates that the immediate cause of his death is 
unknown; however, diabetes mellitus, congestive heart 
failure, and recent pseudomembranous colitis all were 
significant conditions contributing to death.

In a July 2000 statement, a private physician indicated 
that the veteran had required hospitalization because of 
an infection in his right elbow.  He was treated with 
antibiotics for the infection, and developed 
pseudomembranous colitis secondary to the initial 
antibiotics.  This led to a protracted hospitalization 
complicated by diabetes mellitus and congestive heart 
failure.  Gradually, the veteran's elbow infection 
resolved, as did his pseudomembranous colitis.  However, 
he also had a widespread fungal infection and shingles.  
His long hospitalization, coupled with multiple drug 
treatments and relatively poor nutrition, left him very 
weak and debilitated.  He died shortly after his discharge 
from the hospital.

In April 2001, the same private physician reiterated 
information furnished in his prior statement, and 
indicated also that when the veteran had been admitted to 
the hospital, he had pain, swelling, redness, and 
tenderness in the area of the old shell fragment wound to 
his right arm, as well as an elevated white count and 
elevated temperature all associated with infection.  The 
physician again indicated that the veteran had had a long, 
complicated, and difficult hospitalization.  It had been 
difficult to get the infection in the veteran's right 
elbow under control.  Numerous complications arose as a 
result.  Although the veteran's elbow finally did improve, 
it left him debilitated and weak.  He died shortly 
thereafter.

In March 2002, the same private physician offered further 
information regarding the circumstances surrounding the 
veteran's illness prior to his demise.  He indicated that 
X-rays taken of the veteran's right elbow reflected 
metallic foreign bodies and 

severe degenerative changes consistent with an old injury.  
The physician stated that "it is likely that the previous 
injury and the foreign bodies still in [the veteran's 
right] elbow contributed to his infection and the severity 
of his infection."  He further stated that the "infection 
was the event that led to the veteran's hospitalization 
and the multiple medical complications he had."  He 
concluded that [I]t would be reasonable to believe that 
the severity and the length of [the veteran's] illness in 
the hospital predisposed him to a sudden death."  The 
physician also noted that medical complications associated 
with the veteran's right elbow infection were further 
enhanced by diabetes and congestive heart failure.

The foregoing is the only medical evidence of record 
regarding the circumstances surrounding the veteran's 
death.  The sum of the private physician's statements 
indicates that (1) the severe infection in the veteran's 
right elbow was as likely as not the result of the shell 
fragment wound for which the veteran had been granted 
service connection many years earlier, and (2) that the 
severity and length of the veteran's illness in the 
hospital as a result of his infected right elbow 
predisposed him to a sudden death.  The Board finds this 
sufficient to indicate with a reasonable degree of 
certainty that the infection in the veteran's right elbow 
was etiologically related to his service-connected shell 
fragment wound, and that this contributed substantially 
and materially to his death.  The need for massive doses 
of antibiotics to combat the right elbow infection 
resulted in pseudomembranous colitis, as well as a 
protracted and debilitating hospital course.  While it is 
apparent that the veteran's nonservice-connected 
disabilities, namely diabetes and congestive heart failure 
also may have contributed to his death, nevertheless it 
appears that had it not been for the severe right elbow 
infection and complications associated therewith, the 
veteran might have survived with his nonservice-connected 
disabilities for a much longer period of time.  As such, 
resolving all doubt in the appellant's favor, the Board 
finds that there is a reasonable basis upon which to 
predicate a grant of the benefit sought on appeal.  See 
38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

